Citation Nr: 0910325	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  08-20 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part denied service connection for 
bilateral hearing loss and tinnitus.  

In December 2008, a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  


FINDINGS OF FACT

Resolving doubt in the Veteran's favor, his current bilateral 
hearing loss and tinnitus are related to in-service noise 
exposure.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  

2.  Service connection for tinnitus is warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants 
in substantiating their claims for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159 (2008).  In light of the favorable decision for the 
Veteran in this case, any error in the timing or content of 
VCAA notice or assistance is considered moot.

II.  Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.102 (2008).

In a July 2006 statement, the Veteran reported that he was a 
machinist in Vietnam, but served in various capacities.  He 
reported frequent exposure to explosions from small arms 
fire, mortars, rockets, artillery, grenades and combat 
related noises.  He reported one incident where a mortar 
round exploded on the other side of a crate from his head and 
he had a ringing in his ears for a long time after that.  He 
indicated that his hearing has been bad and tinnitus has 
bothered him for years, especially in the left ear that was 
exposed to the mortar explosion so near to his head.  Post-
service, he worked as a commercial fisherman and as a 
machinist.  He reported that his employers were noise 
conscious and his hearing has stabilized although the 
tinnitus has continued to get worse.  

At the December 2008 hearing, the Veteran reported that he 
was in an Amtrak battalion in Vietnam and did repair work.  
He indicated it was very noisy.  He also reported ringing in 
the ears following explosions.  

Service records confirm that the Veteran served in Vietnam.  
His military occupational specialty (MOS) was repair shop 
mechanic.  Service personnel records confirm participation in 
numerous operations against the enemy.  The Veteran's reports 
of noise exposure are consistent with the circumstances of 
his service and in-service noise exposure is conceded.  

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  

Service treatment records show that on examination for 
enlistment in February 1964, the Veteran reported an injury 
to the right ear in July 1963 while swimming, with no current 
symptoms.  The Veteran was treated for external otitis in 
December 1967.  Service treatment records do not show any 
complaints of or treatment for hearing loss or tinnitus.  
Examination for separation in January 1968 does not show a 
hearing loss disability for VA purposes. 

The Veteran was evaluated by a private audiologist (J.S.) in 
July 2006.  The Veteran reported a history of noise exposure 
during military service.  He indicated that a mortar shell 
landed very close to him and after that incident his ears 
rang for days and that his hearing never fully recovered.  
Audiologic test results showed a moderate high frequency 
sensorineural hearing loss bilaterally, worse in the left 
ear.  The audiologist indicated that the sensorineural 
component to the hearing loss and tinnitus were more likely 
than not to have been caused by excessive exposure to noise 
such as during his military career.  

Employer audiogram dated in August 2006 indicates that the 
test did not indicate any major change in the Veteran's 
hearing compared to his baseline test in October 2002.

The Veteran underwent a VA examination in January 2007.  The 
claims file was reviewed.  The Veteran reported constant 
bilateral tinnitus for about 10 years as well as bilateral 
hearing loss for about 20 to 30 years.  He reported exposure 
to combat noise in Vietnam.  Occupationally, he has worked as 
a machinist but always wore ear protection.  He denied 
recreational noise exposure.  Audiologic test results showed 
sensorineural hearing loss bilaterally and confirmed a 
bilateral hearing loss disability for VA purposes.  See 
38 C.F.R. § 3.385 (2008).  The examiner opined that the 
Veteran's current hearing loss and tinnitus were less likely 
as not (less than 50/50 probability) caused by or a result of 
military noise exposure.  The rationale for this opinion was 
that although the Veteran has a high frequency hearing loss, 
his hearing was completely normal at separation and 
therefore, the hearing loss was a post service occurrence.  
The Veteran also reported the onset of tinnitus 10 years 
prior and the examiner indicated that without evidence of 
hearing loss at separation, she could not state that the 
tinnitus was a result of military noise exposure.

The Veteran was evaluated by another private audiologist 
(R.N.) in December 2007.  He reported exposure to intense 
noise in the form of mortar and weapons fire and that since 
that time he has experienced hearing loss and tinnitus in the 
form of "cricket" sounds.  The examiner indicated that 
medical records were made available at the appointment.  
Audiometric tests revealed a sensorineural hearing loss 
bilaterally.  The examiner indicated that based on the test 
results and case history information, it was more likely than 
not that the Veteran's hearing loss and tinnitus were due to 
military related intense noise exposure.  Subsequent 
statement from R.N. dated in May 2008 clarifies that the 
medical records available at the previous appointment were 
the Veteran's military service treatment records.  She again 
stated that the Veteran's bilateral sensorineural hearing 
loss and tinnitus were likely due to military noise exposure.  

On review, the record contains conflicting medical opinions 
regarding whether or not the Veteran's current disabilities 
are related to military service.  Regarding the hearing loss, 
the Board notes that the negative VA medical opinion appears 
to be based largely on the fact that the Veteran's hearing 
was normal at separation.  In Hensley v. Brown, 5 Vet. App. 
155 (1993), however, the Court stated that 38 C.F.R. § 3.385 
does not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service.  Id. at 159.  
The Court explained that, when audiometric test results at 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
a veteran may nevertheless establish service connection for a 
current hearing disability by submitting competent evidence 
that the current disability is causally related to service.  
Id. at 160.  

Regarding the Veteran's tinnitus, the Board acknowledges that 
the record contains some inconsistent information regarding 
the onset of the disability.  Specifically, at the 
examination the Veteran indicated a constant bilateral 
tinnitus for 10 years.  At the hearing, however, he clarified 
that he told the examiner that it had been going on a long 
time and he was aware of it as an issue for probably 10 
years.  He testified that as an adult, he cannot remember 
ever not having it.  The Board observes that the Veteran is 
competent to report ringing in the ears.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation). 

The various medical opinions were provided by competent 
medical professionals (audiologists) and the Board does not 
find sufficient reason to favor one over the other.  Thus, 
the evidence is in equipoise and resolving reasonable doubt 
in the Veteran's favor, service connection for bilateral 
hearing loss and tinnitus is warranted.  See 38 C.F.R. 
§ 3.102 (2008).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


